Citation Nr: 1235523	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for dystonia.

2.  Entitlement to a higher initial rating in excess of 30 percent for major depression.

3.  Entitlement to an increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage.

4.  Entitlement to an increased rating in excess of 10 percent for right shoulder scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Linda S. Ershow-Levenberg, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1979 and from August 1987 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated February 2008 and January 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2012, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issues of a higher initial rating in excess of 30 percent for major depression, increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage, increased rating in excess of 10 percent for right shoulder scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Symptoms of dystonia were chronic in service.

2.  Symptoms of dystonia have been continuous since service separation.

3.  The Veteran's currently diagnosed dystonia is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dystonia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for dystonia has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Dystonia

The Veteran contends that he has dystonia, and that this disability originated in service and has continued since that time.  The Veteran has stated that he still has symptoms of dystonia.

Dystonia is defined as "dyskinetic movements due to the disordered tonicity of muscle."  Dorland's Illustrated Medical Dictionary 582 (32d ed. 2012).  Focal dystonia is dystonia that is localized to certain muscles.  Id.  Task-specific dystonias are focal dystonias that tend to occur only when undertaking a particular repetitive activity.  See National Institute of Health (NIH), Dystonias Fact Sheet, available at http://www.ninds.nih.gov/disorders/dystonias/detail_dystonias.htm.  The Veteran's DD-214 reflects that his military occupation was flute / piccolo player.  Musician's dystonia is a term used to classify focal dystonias affecting musicians, specifically their ability to play an instrument or to perform.  Id.  According to a medical treatise submitted by the Veteran, symptoms of dystonia can include: tightness, fatigue, lack of dexterity, and tremors of the affected body parts.  See Diego Torres-Russotto and Joel S. Perlmutter, Task-specific Dystonias, Ann NY Acad. Sci., Oct. 2008; 1142: 179-199.  Lower facial muscles may also be involved in task-specific dystonias.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran's dystonia symptoms were chronic in service.  In a March 1990 service treatment record, the service examiner reported fractures of the third and fourth distal phalanxes of the left hand; a neurological examination showed decreased light touch sensation to the volar aspect of the third and fourth fingers.  In an April 1990 service treatment record, the service examiner reported that Veteran was undergoing physical therapy for redeveloping finger muscles in the right hand, because the Veteran played a woodwind instrument and noted increasing stiffness and weakness in the right hand.  In a March 1991 service treatment record, the service examiner reported bilateral wrist soreness, right facial numbness, and stiffness, weakness, and parathesias of both hands; an EMG of the hands was within normal limits and there was no evidence of neuropathy.  In a June 1991 service treatment record, the Veteran reported right shoulder pain; the service examiner diagnosed overuse syndrome and tendonitis.  

In a November 1992 service treatment record, the Veteran reported forearm pain during flexion of the fingers; the service examiner reported weakness in right hand grip and diagnosed ulnar neuropathy vs. carpal tunnel syndrome.  In a July 1993 service treatment record, the Veteran reported fracturing his left thumb; the service examiner diagnosed left thumb distal phalanx fracture.  In a June 1994 service treatment record, the Veteran reported his hands were shaky and that he was unable to hold an instrument steady; the service examiner reported hand weakness and problems with hand and finger movements.  In an August 1994 service treatment record, the Veteran reported tremors in his hands when doing activities and also noted some numbness of the right side of his face.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran's dystonia symptoms were chronic in service. 

The Board finds that the weight of the evidence demonstrates that symptoms of dystonia have been continuous since service separation in January 1995.  In a 
June 1995 VA bones examination, the VA examiner reported some numbness in the Veteran's right hand and the right side of his face and the Veteran reported dropping things with his right hand.  A January 2001 private treatment record reflects that the Veteran had intact finger flexion.  In a March 2002 private examination, the Veteran reported right hand weakness primarily affecting the last two or three fingers of that hand.  The private examiner reported a mild dishing or "guttering" of the dorsal and palmar aspect of the right hand; the diagnosis was a pathology affecting the deep palmar branch of the right ulnar nerve.  

In an April 2002 private treatment record, the Veteran reported right and left hand symptoms.  The private examiner reported weakness from the shoulder to the hand and diagnosed possible nerve compression.  In a June 2002 private treatment record, the Veteran reported numbness in the right hand, difficulty driving with his right hand, and that the resting position of his right hand was with his 2nd, 3rd, and 4th fingers in a flexed position.  In a July 2002 private examination, the private examiner reported weakness of the Veteran's right hand and that sensory was reduced to light touch over the right thumb as far as the middle fingers and right pinky finger.  In an April 2007 VA treatment record, the Veteran reported chronic right finger contracture associated with pain and focal tremor for approximately the last eight to nine years.  

In a June 2007 VA treatment record, the Veteran reported dropping objects and having difficulty with fine motor skills.  In a December 2007 VA nerves examination, the Veteran reported a history of numbness in both of his hands since service.  He also reported difficulty with fine motor coordination of both hands.  In the June 2012 Board personal hearing, the Veteran testified that the symptoms of numbness, weakness, and tremors of the hands and problems with hand and finger movements have been continuous since service separation.  Based on the above discussion, the Board finds that the weight of the evidence demonstrates that symptoms of dystonia have been continuous since service separation in 
January 1995.

The Veteran also submitted a medical treatise reflecting that dystonia is frequently mis-diagnosed and the most common diagnoses include nerve compressions, tendonitis, and overuse syndrome.  See J. Rosset-Llobet, et al., The Challenge of Diagnosing Focal Hand Dystonia in Musicians, 2009 European Journal of Neurology 16, 864-869.  The Board notes that in a June 1991 service treatment record, the Veteran was diagnosed with both overuse syndrome and tendonitis.  In an April 2002 post-service VA treatment record, the VA examiner reported a diagnosis of possible nerve compression.  These records lend support to the Veteran's contention that his dystonia began in service, but was not diagnosed as such until May 2007.  

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the Veteran has a current diagnosis of dystonia.  In a May 2007 VA treatment record, the VA examiner provided a diagnosis of focal dystonia.  In an April 2009 VA nerves examination, the VA examiner diagnosed focal dystonia by history.  In a July 2009 private medical examination, the private examiner diagnosed segmental dystonia.  In a 
January 2010 VA treatment record, the VA examiner diagnosed focal dystonia.  In a September 2010 VA nerves examination, the VA examiner diagnosed intermittent focal dystonia of the right hand.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's dystonia is related to active service.  In the 
April 2009 VA nerves examination, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's dystonia was less likely than not related to his active duty service.  The VA examiner reasoned that the Veteran was not diagnosed with dystonia during service and that there were no documented symptoms of dystonia in service.  The VA examiner also reasoned that the dystonia most likely started after antidepressant therapy.  In the July 2009 private examination, the private examiner opined that he could not speculate on the etiology of the Veteran's dystonia.  In a January 2010 VA treatment record, which weighs in favor of the Veteran's claim, the VA examiner opined that the Veteran's dystonia began in March 1990 when the Veteran broke the 3rd and 4th fingers of his left hand.  

The Board finds that the April 2009 and January 2010 VA opinions are of limited probative value.  The April 2009 VA examiner provided a nexus opinion based on the absence of treatment for dystonia in service, but did not comment on the Veteran's credibly reported symptoms of dystonia in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The Board also finds that the April 2009 VA examiner based his opinion on an inaccurate factual basis, stating that the Veteran did not have dystonia symptoms in service, even though the Board has found multiple service treatment records reflecting dystonia symptoms.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  The Board finds that the January 2010 VA examiner opined that the Veteran's dystonia began in service; however, did not provide a basis or rationale for this opinion.  Because the examiner provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller, 
11 Vet. App. at 348.

The Board also finds the July 2009 private examination to be of limited probative value.  The July 2009 private examiner opined that he could not speculate on the etiology of the Veteran's dystonia.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren, 6 Vet. App. at 6; Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed dystonia and active service.  Specifically, the Veteran's service treatment records and post-service VA and private treatment records reflect continuous symptoms of numbness, weakness, tremors of the hands, and problems with hand and finger movements.  The Veteran also reported and testified under oath to chronic symptoms of numbness, weakness, tremors of the hands, and problems with hand and finger movements in service and that he has experienced those same symptoms since service separation.  The same symptoms formed the later diagnosis of dystonia.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of chronic dystonia symptoms in service, and chronic and continuous symptoms of dystonia that were later diagnosed as such, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for dystonia is granted.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for a higher initial rating in excess of 30 percent for major depression, increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage, increased rating in excess of 10 percent for right shoulder scar, and entitlement to a TDIU, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

The Board finds that, in this case, VA's duty to assist in the development of the claims has been not satisfied as additional records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011).  

The record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  In the June 2012 VA Board personal hearing, the Veteran testified that he was receiving SSA disability benefits for dystonia and depression.  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the Veteran has reported receiving SSA disability benefits for depression.  Accordingly, upon remand, the RO should attempt to obtain a copy of the decision granting SSA disability benefits and all supporting medical documentation.

The Veteran's most recent VA examinations for his right ulnar nerve and right median nerve, right shoulder, and major depression took place in September 2010, almost two years ago.  In the June 2012 Board personal hearing, the Veteran testified that his symptoms had worsened since the last VA examinations in September 2010.  For these reasons, VA will provide the Veteran more contemporaneous VA examinations to assess the current nature, extent, and severity of his service-connected right ulnar nerve and right median nerve damage, right shoulder disability, and major depression.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

The most recent VA treatment records in the claims file are dated in March 2010.  Because the Veteran has indicated that he has continued to receive regular treatment for his disabilities since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claims for a higher initial rating in excess of 
30 percent for major depression, increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage, and an increased rating in excess of 
10 percent for right shoulder scar, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also contains some evidence suggesting the Veteran may be unemployable due to the service-connected disabilities.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

A TDIU rating is warranted, in pertinent part, where a veteran cannot obtain or maintain substantially gainful employment.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2011).  

In the September 2010 VA neurological examination, the Veteran reported not working since 2006.  In the June 2012 Board personal hearing, the Veteran testified that he lost his job in 2006 due to his disabilities and that he is receiving SSA disability benefits.  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the issues of a higher initial rating in excess of 30 percent for major depression, increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage, increased rating in excess of 10 percent for right shoulder scar, and entitlement to a TDIU are REMANDED for the following action:

1.  The RO should attempt to obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

2.  The RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2011) if the SSA records are unavailable.  

3.  Obtain and associate with the claims file records from the East Orange VA Medical Center in East Orange, New Jersey, dated from April 2010 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

4.  The RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for a TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

5.  Afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment due to the service-connected major depression.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected major depression should be reported in detail.  The examiner should also evaluate and discuss the effect of this disability on the Veteran's employability.

6.  Afford the Veteran a VA nerves examination to determine the current level of occupational and social impairment due to the service-connected right ulnar nerve disability.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected right ulnar nerve disability should be reported in detail.  The examiner must describe all neurological impairment associated with the Veteran's right ulnar nerve disability.  The information provided must be sufficient to determine whether the level of disability is severe, moderate, or mild.  The examiner should also evaluate and discuss the effect of this disability on the Veteran's employability.

7.  Afford the Veteran a VA scars examination to determine the current level of occupational and social impairment due to the service-connected right shoulder scar.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected right shoulder scar should be reported in detail.  Following an examination of the Veteran, the examiner should report any limitation of motion of the right arm related to any identified scars. The examiner should also provide ranges of motion that identify the exact limitation of motion due to the scars.  If no limitation of motion due to the scars is found, the examiner should specifically state this is so.  The examiner should also evaluate and discuss the effect of this disability on the Veteran's employability.

8.  After completion of the above and any additional development deemed necessary, the RO should adjudicate the issues of a higher initial rating in excess of 30 percent for major depression, increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage, increased rating in excess of 10 percent for right shoulder scar, and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


